DETAILED ACTION
Papers filed on 12/03/21, 02/23/22, 06/17/22 and 09/20/22 have been received.  The Information Disclosure Statements have been considered on the merits.
After the amendment, claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following recitations lack support from the specification:
In claim 1, the recitations “a thickness of a first part of the blocking insulation layer being different from a thickness of a second part of the blocking insulation layer” and  “an initial program voltage for programming of memory cells in a second portion of the memory block based on the first program voltage and a location of the memory cells of the second portion of the memory block” lack support.
In claim 2, the recitation “threshold voltages of the memory cells in the first portion of the memory block exceed a reference voltage” lacks support.
In claim 3, the recitation “the memory cells of the second portion of the memory block are in NAND strings that are a second distance, which is different from the first distance, from the edge of the block” lacks support.
In claim 4, the recitation “the first distance is greater than the second distance” lacks support.
In claim 5, the recitation “an initial program voltage for programming of memory cells in the third portion of the memory block based on the first program voltage and the second program voltage” lacks support.
In claim 6, the recitation “the edge of the block is closer to the memory cells of the third portion of the memory block than to the memory cells of the second portion of the memory block” lacks support.
In claim 7, the recitation “ the controller is configured store first data identifying the first program voltage and second data identifying the second program voltage in a volatile memory” lacks support.
In claim 8, the recitation “determine the initial program voltage as a voltage that is between the first program voltage and the second program voltage if the first data and the second data are available in the volatile memory at a start of the programming of the memory cells of the second portion of the memory block” lacks support.
In claim 9, the recitation “the controller is configured to program the third portion of the memory block after the controller programs the first portion of the memory block, and
the controller is configured to program the second portion of the memory block after the controller programs the third portion of the memory block” lacks support.
In claim 10, the recitation “the controller determines the initial program voltage to program a second group of the memory cells of the first portion of the memory block connected to a second word line of the plurality of word lines, based on the first program voltage” lacks support.
In claim 11, the recitation “ a program speed for the first portion of the memory block that is connected to a first word line is different from a program speed for the second portion of the memory block that is connected to a second word line” lacks support.
In claim 12, the recitations “ determine a first program voltage which is applied to memory cells in a first portion of the memory block when a first threshold voltage of the memory cells in a first row of the first portion of the memory block exceeds a reference voltage, and configured to determine a second program voltage which is applied to memory cells in the first portion of the memory block when a second threshold voltage of the memory cells in a second row of the first portion of the memory block exceeds the reference voltage” and  “the controller is configured to determine an initial program voltage for programming of memory cells in a second portion of the memory block based on the first program voltage, the second program voltage, and a location of the memory cells of the second portion of the memory block” lack support.
In claim 13, the recitation “ a thickness of a first part of the blocking insulation layer is different from a thickness of a second part of the blocking insulation layer” lacks support.
In claim 14, the recitation “the controller is configured to determine the initial program voltage based on a difference between the first program voltage and the second program voltage, and on a distance between the first portion of the memory block and the second portion of the memory block” lacks support.
In claim 15, the recitation “the first distance is greater than the second distance” lacks support.
In claim 16, the recitation “ a program speed for the first portion of the memory block that is connected to a first word line is different from a program speed for the second portion of the memory block that is connected to a second word line” lacks support.
In claim 17, the recitations “a thickness of the blocking oxide layer in a first portion of the memory block is different from a thickness of the blocking oxide layer in a second portion of the memory block”; “a controller configured to determine a first program voltage during programming of memory cells of the first portion of the memory block and determine an initial program voltage for programming memory cells of the second portion of the memory block based on the first program voltage and a location of the second portion, the first program voltage being applied to the memory cells of the first portion when threshold voltages of a subset of the memory cells of the first portion exceed a reference voltage” and “the memory cells of the second portion are in NAND strings that are a second distance from the edge of the block, the second distance being different from the first distance” lack support.
In claim 18, the recitation “the controller is configured to determine the initial program voltage based on the first program voltage and the second program voltage” lacks support.
In claim 19, the recitation “a program speed for the first portion of the memory block that is connected to a first word line is different from a program speed for the second portion of the memory block that is connected to a second word line” lacks support.
In claim 20, the recitation “ the controller is configured to store first data identifying the first program voltage and second data identifying the second program voltage in a volatile memory” lacks support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/21/2022

/SON L MAI/Primary Examiner, Art Unit 2827